Title: To James Madison from James Bowdoin, 23 July 1806
From: Bowdoin, James
To: Madison, James



Sir,
Paris July 23d. 1806.

I had the honour to address you on the 20th. of May to which you will permit me respectfully to refer you.
Supposing it to be very important considering my particular situation that I shd. be acquainted with the general state of our affairs in England, as well as with ye. particular sentiments of Mr. Monroe concerning some important points relative to the proposed negociation, I sent my private Secretary Mr. Geo. Sullivan to England with letters, to Mr. Monroe, & with my Directions to confer with him.  Mr. Sullivan was likewise the bearer of Dispatches from Gen. Armstrong.  After having received very satisfactory replies to my letters, & some very important information, I tho’t it best to write to Gen. Armstrong the folloing letter, & recd. the subjoined answer.


His Excelcy. Genl. ArmstrongSir, Paris July 7th. 1806.Having recd. late letters from Mr. Monroe as well as information from Mr. Pinkney, that our governmt. looked with the greatest anxiety to the event of the pending negociations for the adjustment of our differences with Spain; and as I am writing to Mr. Madison, I shall be much obliged to you to acquaint me with the state of your negociations with this government, & whether it is probable, that agents upon ye. part of Spain will be appointed to meet & to confer with those of the U. States, agreeably to ye. commission with wch. we are jointly charged? and whether they may be soon expected upon ye. ground?
At this important crisis, when the administration expects, that our differences with Spain will be arranged; to make room for a more liberal adjustment of our affairs with Engld., (in which both france & Spain are essentially interested) it is very important, that our disputes with Spain should precede in their adjustment those with England, that ye. U. S. may be better enabled to vindicate the rights of their flag; especially as the remains of the french & spanish commerce, as well as ye. necessary supply of their colonies essentially depend upon the neutral situation of the U. S.  I cannot therefore too strongly express to you my solicitude, that you may be able to bring the Spanish Agents upon the ground as soon as possible, that our affairs may have a prompt & speedy arrangement, to which object I shall most readily co-operate with you, & shall give an unremitting attention.
I have ye. honor to subscribe myself very respectfully Sir your’s & ca.

Sir,Paris July 7th. 1806.His Majesty ye. Emperor on ye. 4th. of June last, was pleased to express his wishes, that ye. controversy between ye. U. S & Spain shd. be amicably settled; and his willingness to lend himself to that object.  I have reason to believe that measures were accordingly taken to invite Spain to open with us the proposed negociation in Paris.  The answer of that court to this proposition had not been recd. on Saturday last.  I have the honour to be with great respect & ca. signed

John Armstrong
In order that you may be acquainted with the situation of our affairs as they now stand, as far as I am knowing to them, you will permit me to inform you, that Mr. Erving wrote to me on ye. 15 ulto. at Madrid, that he had seen a copy of Gen. Armstrong’s letter to Mr. Tallerand dated on the 4th. of June, wch. had been sent to the Spanish Govt., requesting the good offices of this Govt., that  Spain might be induced to appoint Agents to meet the Commissrs. of ye. U S. relative to ye. subsisting differences between ye. two Govts.  Mr. Erving observes, that ye. Spanish Govt. will not be very desirious of profiting of the offer of france to arrange the business at Paris, though no serious difficulty to the proposition is to be expected.  It appears also by another letter from Mr. E. dated ye. 18th., that in a conversation, wch. took place between the french chargé d’affaires & ye. prince of Peace the day before (the 17) the Prince of Peace at first manifested some reluctance at the propositions, seeming to think, that every thing stood well, & that there was no necessity for negociation; but he was reminded, that however our affairs might appear at ye. moment, it was manifest, that our Govt. was in a state of great discontent upon the subject, & some unlucky accident might occur; & to avoid this, it wd. be better now to arrange definitively all matters in dispute.  This was acceded to; The formal authority is not yet given but is expected on friday"  If adds Mr. E I shd. learn any thing more I will write to you immeadiately.  He accordingly wrote to me on ye. 28 Ulto., that the Prince of Peace had acquiesced in the proposition of our Govt., & appointed an agent to meet the Commrs. of ye. U. S. at Paris.  On receiving this intelligence I wrote ye. following letter to Gen. Armstrong & recd. the subjoined reply.His Excelcy. Gen Armstrong.Sir,Paris July 17th. 1806.I am to acquaint you that I have just recd. a letter from Mr. Erving dated on ye. 28th. Ulto. in which he acquaints me, that the Prince of Peace has fully acquiesced in the proposition of our governmt., & has appointed a person to confer with us at Paris on the subject of the differences between the two Governmts.  I give you this information not knowing whether you have recd. it.  I hope, that the information may prove true, & will be conducive to its object.  I am very respectfully Sir yours & ca.Sir,July 18th. 1806.I had the honor of receiving your note of yesterday.  Mr. Erving’s information is correct.  Mr. Isquierdo is the person appointed.  The communication was made yesterday to the Prince of Beneventum.  I am very respectfully Sir &ca.
signed John Armstrong
The above named Isquierdo is a Spaniard of no great consideration: he is said to have the confidence of the Prince of Peace, & to be an artful & intriguing man.  He has had the charge of arranging lately some money affairs between the Govts. of france & Spain & is now in Paris.  It is not long since I recd. indirect overtures to confer with him thrô a third person relative to our differences with Spain: but I declined.  On the 22d. instant I wrote Genl. Armstrong the following letter & recd. the reply subjoined.His Exy. Gen Armstrong.Sir,Paris July 22d. 1806.Taking it for granted that ye. period is arrived wherein the agent upon the part of Spain is duly appointed & authorized to confer, adjust & conclude with the Commrs. of the U. States all matters in dispute between the two Govts., I think it very important that we shd. be well agreed as to the intentions of our Govt., the objects of our instructions, & in the measures necessary to carry them into execution.
I take it to be the intention of our Govt. to acquire the rightful & peaceable possession of East & West Florida by exchange or by purchase; as well as to obtain a reasonable & just recompence for the spoliations "for wch. Spain is answerable".
But as it was uncertain how far the designs of the administration were attainable, our instructions point not only to the general view of the public interest, but to that interest, subjected to such modifications as the proposed negociation might render necessary.In consequence thereof, we find that the govt. in ye. most limited view of its instructions aims to secure the permanent & peaceable possession of West Florida, as a principal & primary object, considering the acquisition of East Florida & an equitable indemnity for spoliations only as desireable, & accessory to the general interest, but not the most essential object of the negociation.
Our Govt. equally requires, whether refering to the acquisition of the one or both the Floridas, that we should be particularly attentive to obtain the territory of those provinces if possible by exchange, rather than by purchase rightly judging no doubt, that Spain must find as great an interest in possessing that part of Louisiana next to Mexico, & ye. rivers & waters emtying into the gulf of Mexico, not immeadiately connected with the river Mississippi, as the United States have in the acquisition of West Florida, which commands the communications from the Sea to the Settlements north of that province, especially as Spain could have no particular interest in ye. preservation of a detached territory intercepted by Louisiana, & maintained at a great expence without an equivalent advantage in possession, or in prospect: The Spanish Agent (if he shall be actuated exclusively to ye. interest of his Govt., as well as with a view to the safety of the Spanish colonies lying to the westward of Louisiana) can not but receive with satisfaction a proposition liberal in its design, pacific in its intention, & which, from the face of it, presents the honest policy of our Govt., which is to lessen its frontier as much as possible against the Spanish colonies, to define it by known & unalterable boundaries, & to leave nothing relative thereto, to future contingents or Doubt.
I conceive it hardly necessary to urge the measure either from the reason of the case or from the general objections entertained in ye. U. States to enlarging the territory, or sinking more money in extending the boundaries: These ideas pervade ye. union, are equally felt in ye. southern as well as eastern States, & permit me to add, that should we be able to procure the exchange recommended by the instructions, it wd.  not less to the interest of the union; than to confirm the general confidence in the administration.Grounded upon these sentiments, whatever may be the measures necessary to carry them into execution, I think it my duty to apprize you, that no proposition from the french govt. nor arrangement with the Spanish, whether previous or posterior to opening the negociation, ought to dispense with this mandatory clause of our instructions backed by the resolutions of the two houses of Congress, until it shall become absolutely necessary.
Before I conclude, permit me to observe to you, that the overtures for a general peace may induce the Spanish agent to desultory measures, or to procrastinate the negociation, but suffer me to say, that ye. same circumstance ought to induce us to double our diligence, & should prove an additional stimulûs to bring forward & to expedite the negociation by every means in our power, & with this view, will you permit me to ask, & I should be much obliged to you to acquaint me, whether you have recd. any communications from the Prince of Beneventum on the subject of the proposed negociation; & if you have, that you would favour me with a copy of them.  I am very respectfully Sir yours &ca.

JB.
Sir.Paris July 23. 1806.I had the honour of receiving your letter of ye. 22d. inst.:  your view of ye. interest of the U. States & ye. wishes of ye. administration as far as they go correspond altogether with my own; indeed with regard to the latter, there is scarcely any room for mistake, as our instructions cannot without a good deal of ingenuity receive two readings which shall be contradictory to each other; expedition is certainly very desireable particularly under ye. changes, which in all probability will soon take place in the political relations of the great powers of Europe: nothing hitherto has been omitted on my part, wch. would hasten the negociation, nor do I yet foresee any thing from any quarter, that will delay it beyond a few days.  The presumption is, that Mr. Isquierdo to whom the subject is perfectly new, may think a little previous examination necessary to a discussion of it: I do not think this govt. will take any further Agency in the business excepting only to announce the appointment & presence of the spanish minister.  In bringing us together the Emperor’s engagements are nearly or altogether fullfilled.  The moment I receive official notice of Mr. Isquierdo’s appointment, I will communicate it to you, & we may then decide together what new steps shall be taken.  My own opinion is, that having accomplished the first object, the getting the negociation at Paris, we ought not to lose the benefit, of it by an adherence to any thing like mere Punctilio.  I am Sir with much esteem Your most obedt. & very humble Servt.
signed John Armstrong

P. S.  I have received no written communication from the Prince of Benevent except one note the substance of which has been already communicated to you.
The foregoing is the State of the Negociation, since I was favoured with the President’s last commission; & altho’ the present prospect appears to be more favourable than I had reason to expect, yet what influence a general Peace may produce upon it, it is impossible to say: there have been Rumours that the interest of the U States has been implicated in some of the late pacific overtures: but they cannot be traced to give them the stamp of authenticity.  The State of our affairs is particular & will require great vigilance & circumspection: The successful overthrow of all the republican governments in europe places the U. States in a conspicuous & critical situation.  Although on the one hand, I would not wish to unnecessarily alarm you, yet on the other, I think it my duty to apprize you of the Reports of the day.
I am to acquaint you that the preliminaries of Peace between France & Russia were signed on Sunday last, & are noticed in the Moniteur of this day: And there is reason to expect, that a Peace between france & England will shortly take place.
I shall take care to keep you duly informed of the progress of our negociation & of every occurrence of importance.
Please to present my most respectful regards to the President, & my Compliments to Genl. Dearborn & to believe me with very great esteem & respect, Sir Your faithful and most obed Servant

James Bowdoin







